Name: Commission Regulation (EC) No 1761/94 of 18 July 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/18 Official Journal of the European Communities 19 . 7. 94 COMMISSION REGULATION (EC) No 1761/94 of 18 July 1994 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 27 227 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. For lot E, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 19 . 7. 94 Official Journal of the European Communities No L 183/19 ANNEX I LOTS A and B 1 . Operation Nos ('): see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; tel. (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON 4. Representative of the recipient (") : OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B.1 (e)) 8 . Total quantity : 1 260 tonnes (2 172 tonnes of cereals) 9 . Number of lots : two (see Annex II) 10 . Packaging and marking (8) f) ( l0) : OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B(2)(f) and II.B (3)) Markings in Spanish (B) and French (A) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 9 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time), on 2. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 (b) period for making the goods available at the port of shipment : 19 . 9  9. 10 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T.Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 - 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29 . 7. 1994 fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95) No L 183/20 Official Journal of the European Communities 19. 7. 94 LOT C 1 . Operation Nos (') : see Annex II 2. Programme : 1993 + 1994 3. Recipient (2) : Euronaid, P.O. Box 12, NL-2501 CA Den Haag, Nederland ; tel. (31-70) 33 05 757 ; fax 36 41 701 ; tlx 30960 euron nl 4. Representative of the recipient (") : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) 0 : OJ No C 1 14, 29. 4 . 1991 , p. 1 (under 1 1A. (1 ) (a)) 8 . Total quantity : 14 068 tonnes 9 . Number of lots : one ; see Annex II 10 . Packaging and marking (") ( 12) ( 13) : OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IIA. (2) (a) and IIA. (3))  bulk + 85 500 (C 1 ) + 105 000 (C 2) + 105 000 (C 3) bags and 42 (C 1 ) + 50 (C 2) + 50 (C 3) needles and necessary twine (1,5 m/bag) Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed (6) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment : 22. 8  11.9 . 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 (b) period for making the goods available (fob stowed) at the port of shipment : 5  25. 9 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95). 19 . 7 . 94 Official Journal of the European Communities No L 183/21 LOT D 1 . Operation No ('): see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 euron nl 4. Representative of the recipient (") : see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods OQ : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA (1 ) (a)) 8 . Total quantity : 450 tonnes 9. Number of lots : one ; see Annex II 10. Packaging and marking (8) Q (l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIJ\ (2) (c) and ILA (3)) Markings in English 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 8  11 . 9 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 (b) period for making the goods available at the port of shipment : 5  25. 9 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bru ­ xelles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29 . 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95) No L 183/22 Official Journal of the European Communities 19 . 7 . 94 LOT E 1 . Operation No (') : see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag, Nederland ; tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 euron nl 4. Representative of the recipient (") : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B.1 (a)) 8 . Total quantity : 1 480 tonnes (2 028 tonnes of cereals) 9 . Number of lots : one ; see Annex II 10 . Packaging and marking (8) f) (10) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.2 (d) and II.B.3) Markings in Spanish (E7-E9), English (El + E2), Portuguese (E3-E6) and French (E10) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment ( 14) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 29 . 8  18 . 9 . 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 (b) period for making the goods available at the port of shipment : 12. 9  2. 10. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7 . 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95) 19 . 7. 94 Official Journal of the European Communities No L 183/23 LOT F 1 . Operation No ('): 517/94 2. Programme : 1994 3 . Recipient (2) : CICR, 19 Avenue de la Paix, CH-1202 Geneve ; tel (41-22) 734 60 01 ; tlx 22269 CH CICR 4. Representative of the recipient : ICRC Regional Transit Depot Lodwar, c/o ICRC Regional Delegation, P.O. Box 73226, Nairobi 5. Place or country of destination (*) : Kenya 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods f) 0 : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 2 000 tonnes (2 740 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8)(10) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2(a) and II.B.3) Markings in English 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Warehouse CICR Mombasa 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 8  11 . 9 . 1994 18 . Deadline for the supply : 9 . 10 . 1994 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 9 . 1994 (c) deadline for the supply : 23 . 10. 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97/ 295 01 30/296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7 . 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95). No L 183/24 Official Journal of the European Communities 19. 7. 94 LOT G 1 . Operation No (') : 518/94 2. Programme : 1994 3. Recipient (2) : CICR, 19 Avenue de la Paix, CH-1202 Geneve : tel (41-22) 734 60 01 ; tlx 22269 CH CICR 4. Representative of the recipient : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Caixa Postal 2501 , Luanda, RepÃ ºblica popular de Angola 5. Place or country of destination Q : Angola 6. Product to be mobilized : maize meal (product code 1103 13 10 100) 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.l (d)) 8 . Total quantity : 3 000 tonnes (5 769 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (8) (10) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.2 (a) and II.B.3) Markings in Portuguese 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 8  11 . 9 . 1994 18 . Deadline for the supply : 2. 10. 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 2. 8 . 1994, (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 8 . 1994, (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 9 . 1 994 (c) deadline for the supply : 16 . 10 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, a 1 attention de Monsieur Vestergaard, bÃ ¢timent Loi 1 20, bureau, 7/46, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B / AGREC 25670 B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95). 19 . 7. 94 Official Journal of the European Communities No L 183/25 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12 . 3 . 1994, p. 1 ), shall not apply to this amount. I5) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33 . (6) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs. I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  phytosanitary certificate . C + E7 + F + G : The successful tenderer shall supply to the beneficiary or its representative, on delivery, a fumigation certificate C + E7 (before shipment). (8) Notwithstanding OJ No C 114, point II A(3)(c) or II B(3)(c) is replaced by the following : 'the words "European Community"'. f) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The succesful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. ( 10) Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. ( 12) For the twine : 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 m/kg, on spools of 3 kg (specially treated against the effects of ultraviolet light in a way that does not impair foodstuffs). ( 13) The vessel chartered by the recipient (self-trimming bulk carrier) is to be loaded by the succesful tenderer free of risk and expense to the vessel at the average rate of 3 500 tonnes per weather working day of 24 consecutive hours . Should this rate not be attained, demurrage shall be paid by the successful tenderer to the Commission at the rate stipulated in the charter party. For working time saved, dispatch money shall be paid by the Commission to the successful tenderer at the rate of 50 % of the rate of demurrage stipu ­ lated . Laytime to be non-reversible . (14) For lot E, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two parts of shipment not necessarily belonging to the same port area. No L 183/26 Official Journal of the European Communities 19 . 7. 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 540 333/94 Rwanda B 720 Bl : 528 334/94 PerÃ º B2 : 192 335/94 PerÃ º C 14 068 Cl : 4 068 736/93 Ethiopia C2 : 5 000 1 692/93 Ethiopia C3 : 5 000 506/94 Ethiopia D 450 D1 : 90 446/94 India D2 : 180 447/94 India D3 : 180 448/94 India E 1 480 El : 20 317/94 India E2 : 60 318/94 Kenya E3 : 40 319/94 MoÃ §ambique E4 : 20 320/94 Brasil E5 : 20 321 /94 Brasil E6 : 60 322/94 Brasil E7 : 600 323/94 Chile E8 : 80 324/94 PerÃ º E9 : 20 325/94 PerÃ º El 0 : 560 326/94 HaÃ ¯ti